Citation Nr: 0025077	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-39 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active military service from May 1983 to May 
1991 and active duty for training (ACDUTRA) from January to 
December 1995.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the St. Petersburg, Florida, Regional Office (RO).  

In January 1998, the Board determined that the veteran had 
submitted new and material evidence to reopen a claim for 
service connection for a right knee disorder and remanded 
this case.  The case was remanded again in August 1999.  

In the August 1999 Remand, the Board referred the issue of 
service connection for a left knee disability to the RO.  
However, it does not appear that the RO attempted to address 
this issue.  This issue is again referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service medical records show that while on 
active duty and while performing on ACDUTRA, he received 
treatment for right knee injuries.

3.  The current right knee diagnosis is sprain secondary to 
abnormal gait related to the veteran's service connected pes 
planus, also secondary to trauma in military service.



CONCLUSION OF LAW

A right knee disability was incurred as a result of active 
military service and is also secondary to service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for the 
residuals of a right knee injury sustained during his active 
military service is warranted.  He points out that he 
underwent right knee arthroscopy during active service and 
re-injured his knee during ACDUTRA.

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, he has provided competent evidence of a current 
disability, in the form of a diagnosis of bilateral knee 
strain.  The service medical records disclose treatment for 
right knee injuries.  Furthermore, a VA physician has opined 
that he has right knee disability secondary to a 
service-connected disability and inservice trauma.  The Board 
also finds that the VA has complied with its duty to assist 
him with the development of his claim.  

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection for a right knee disability, may be 
granted if the disorder was incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  In this case, 
service connection is in effect for status post depressed 
skull fracture, bilateral pes planus, and prepyloric ulcer 
with anemia.  

I conclude that the evidence supports a grant of service 
connection for the currently diagnosed right knee disability 
on either of two grounds:  that it is the result of trauma in 
service or that it is secondary to the service-connected pes 
planus.  There is ample medical evidence that the veteran was 
treated for significant right knee problems during his period 
of active service as well as during his ACDUTRA.  For 
example, the veteran's service medical records from his 
period of active duty disclose that in October 1990, he 
reported injuring his right knee while playing football.  X-
ray revealed a bipartite patellar.  Right knee arthroscopy 
was performed in December 1990.  The postoperative diagnosis 
was synovial impingement of the lateral compartment and 
medial femoral chondral chondromalacia.  The initial post 
service VA examination conducted in June 1991 failed to 
disclose any abnormal physical findings related to the right 
knee.  

Service medical records from his period of ACDUTRA show that 
in November 1995, the veteran complained of bilateral knee 
pain.  A January 1996 magnetic resonance imaging (MRI) 
revealed a tear of the anterior horn mid substance and 
posterior horn of the medial meniscus of the right knee.  

In September 1998, the veteran underwent VA examination.  The 
pertinent diagnoses were:

Traumatic osteoarthritis of both knees, 
secondary to abnormal gait, related to 
his flatfoot condition.  Also secondary 
to trauma while in the military to his 
knees with no definite evidence of 
fractures.

The examiner commented that a final diagnosis would be 
rendered pending the results of radiographic study.  However, 
the record did not contain a subsequent final diagnosis.  
Consequently, in August 1999, the Board remanded the case for 
additional development, noting that an X-ray dated the same 
day as the September 1998 VA examination had been interpreted 
as normal.  The Board requested an addendum from the 
physician who conducted the September 1998 VA examination, 
indicating whether the X-rays of the knees obtained in 
connection with that examination were reviewed and whether 
the diagnosis of osteoarthritis was valid.  

In response, the physician amended his examination report in 
September 1999.  He reported:

In view of the normal X-rays, the 
diagnosis for pathology on the veteran's 
knees should be changed from traumatic 
osteoarthritis of both knees to sprain of 
the right knee, and history of torn 
meniscus.  The VA remand just requested 
that the examiner add an addendum after 
the X-rays were reviewed.  I trust this 
addendum will suffice.  The veteran 
apparently does not need a new or repeat 
examination, so in summary, change the 
diagnosis to bilateral knee sprain with 
history of torn meniscus on an MRI done 
in the military service.  

Considering the current diagnosis of a right knee disability, 
namely, sprain; the veteran's inservice treatment; the 
medical opinions of record; and, the fact that there is no 
probative evidence to suggest that the current diagnosis is 
not related to the injuries in service or the service-
connected pes planus; the Board finds that the evidence of 
record is clearly in the veteran's favor.  Therefore, service 
connection for right knee strain is warranted.  


ORDER

Service connection is granted for the right knee strain.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

